Citation Nr: 1413535	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for a left knee disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By way of this decision, the RO continued and confirmed the 30 percent rating assigned the Veterans left knee disorder.    

In November 2012, the Veteran testified at a travel board conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. 
§ 3.326(a) (2013).

The most recent VA examination was conducted in March 2010.  The Board has received November 2012 records from a private treatment facility indicating that the Veteran's left knee disability is more severe than is indicated by the March 2010 examination.  The medical evidence currently of record does not provide sufficient detail to determine the severity of the Veteran's service-connected disability under the applicable rating criteria.  To adjudicate the Veteran's claim without more current clinical findings would be in error.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected left knee disability.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

The statement of the case (SOC) dated July 27, 2010 indicates that the RO considered another SOC dated July 6, 2010.  This July 6 SOC is not associated with the claims folder.  Accordingly, the RO must attempt to locate this missing document and if possible associate it with the claims file.  

The claims file should also be updated to include VA treatment records compiled since June 11, 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO must conduct a search to locate the Veteran's July 6, 2010 SOC, as referenced in the July 27, 2010 SOC.  If located, this document must be associated with the record.  All efforts to locate this document should be documented in the claims file.  If the document cannot be located, the Veteran must be notified and provided the opportunity to resubmit the information.  

2. Contact the Orlando VA Medical Center (VAMC), and all associated outpatient clinics, and obtain treatment records for the Veteran from June 11, 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After completing the above, schedule the Veteran for a joints examination by a VA examiner who has not seen the Veteran before in order to assess the current severity of his service-connected left knee disability.  The complete record, to include the Veteran's claims file and the Virtual VA file, must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner must specifically identify (a) range of motion of the Veteran's knee, including motion accompanied by pain, in degrees; (b) the presence of absence of any ankylosis; (c) whether recurrent subluxation or lateral instability exists, and if so, whether such is slight, moderate, or severe in degree; and (d) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  A report should be prepared and associated with the Veteran's VA claims folder.  

4. After completing all of the above actions, readjudicate the Veteran's claim (entitlement to a disability evaluation in excess of 30 percent for a left knee disability), taking into consideration any newly acquired evidence submitted.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


